                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO

OSCAR ALEXIS GONZALEZ AGUILAR,

         Petitioner,1

v.                                                                                     No. 19-cv-0412 WJ/SMV

KEVIN McALEENAN, MATTHEW T. ALBENCE,
WILLIAM P. BARR, FLOYD SAM FARMER,
DEAN KING, and CHAD MILLER,

         Respondents.

                                ORDER FOR SERVICE AND RESPONSE

         THIS MATTER is before the Court on the Petition for a Writ of Habeas Corpus under

28 U.S.C. § 2241 [Doc. 1], and on the Motion for Order to Show Cause [Doc. 2], both filed on

May 3, 2019. The Court will order Petitioner to effect service on Respondents within 30 days.2

Further, the Court will grant the Motion for Order to Show Cause [Doc. 2] and require Respondents

to respond to the Petition within 20 days of the date that they are served, showing cause why a

Writ of Habeas Corpus should not issue. See 28 U.S.C. § 2243 (2018).

         IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Petitioner,

no later than June 14, 2019, serve process on Respondents AND FURTHER file proof of service



1
  Petitioner identifies as female and uses the first name Kelly and female pronouns. [Doc. 1] at 2 n.1. Accordingly,
the Court will refer to Petitioner as “she” or “her.”
2 The Court’s obligation to serve most habeas petitions stems from the Rules Governing 2254 and 2255 Cases. For
example, Rule 4 of the Rules Governing 2254 Cases provides that “[i]f the petition is not dismissed, . . . the clerk must
serve a copy of the petition and any order on the respondent.” If applicable, the in forma pauperis statute also
provides a basis for court-supplied service. 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all
process, and perform all duties in [in forma pauperis] cases.”). Here, however, Petitioner is not proceeding under
§§ 2254, 2255, or 1915. Her Petition challenges her immigration detention under 28 U.S.C. § 2241. [Doc. 1] at 4
(citing Zadvydas v. Davis, 533 U.S. 678, 687 (2001)). Accordingly, it appears to the Court that the Federal Rules of
Civil Procedure, including the service provision of Rule 4, apply to this case. See Fed. R. Civ. P. 81(a)(4).
in conformity with the requirements of Fed. R. Civ. P. 4, or show cause why not. If Petitioner

does not timely comply, the Court may consider dismissal of this proceeding.

       IT IS FURTHER ORDERED that Respondents, within 20 days after service, respond to

the Petition or otherwise show cause why a Writ of Habeas Corpus should not issue.

       IT IS FURTHER ORDERED that if Petitioner desires to file a reply (traverse), she may

do so within 14 days of the filing of the response.

       IT IS FURTHER ORDERED that the Court will set a hearing, if needed, at a later time.

See § 2243.

       IT IS SO ORDERED.



                                                      ______________________________
                                                      STEPHAN M. VIDMAR
                                                      United States Magistrate Judge




                                                  2
